Citation Nr: 1134282	
Decision Date: 09/13/11    Archive Date: 09/22/11

DOCKET NO.  07-01 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for discoid lupus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Air Force from May 1982 to May 1992. 

This matter returns to the Board of Veterans' Appeals (Board) from a July 2010 Order by the United States Court of Appeals for Veterans Claims (Court), that granted a joint motion for remand, vacated a November 2009 Board decision, and remanded the matter listed on the title page, pursuant to the directions in that joint motion for remand.

As a matter of background, the matter was initially before the Board on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In that rating decision, the RO denied the claim for entitlement to service connection for discoid lupus.  The Veteran appealed this denial, which brought the matter to the Board in November 2009.

Pursuant to the directives in the July 2010 Joint Motion for Remand, the Board remanded the matter in September 2010 to the Agency of Original Jurisdiction (AOJ) in order to obtain translation of those service treatment records containing Italian writing into English.  The Board also instructed the AOJ to provide the Veteran with a new VA examination to obtain a medical opinion as to whether the discoid lupus had an onset in, or is otherwise related to, her period of service.  Since all necessary development has been completed, the case is now ready for adjudication by the Board.


FINDINGS OF FACT

1.  During her period of service, the Veteran was treated for moles, acne, a rash, and eczema; however, she was not treated for, or diagnosed with, discoid lupus until a decade after her separation from service.

2.  Competent medical evidence of record is against a finding that the Veteran's currently diagnosed discoid lupus is related to her period of service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for discoid lupus have not been met. 38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  VA's Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim.  VA will inform the Veteran of the type of information and evidence that VA will seek to provide, and of the type of information and evidence, the claimant is expected to provide.  38 C.F.R. § 3.159(b). VA must provide such notice to the claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  These VCAA notice requirements apply to all elements of a claim for service connection, so VA must specifically provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Here, VA sent a letter to the Veteran in June 2006 that addressed the notice elements concerning her claim for service connection for discoid lupus.  The letter informed the Veteran of what evidence is required to substantiate the claims, and apprised the Veteran as to her and VA's respective duties for obtaining evidence.  VA also informed the Veteran how it determines the disability rating and the effective date for the award of benefits if service connection is to be awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In addition to its duty to notify, or inform, the Veteran with regard to her claim, VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and records of pertinent medical treatment since service, and providing the Veteran a medical examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In this case, VA has made reasonable efforts to obtain any available pertinent records as well as all relevant records adequately identified by the Veteran. 
The Veteran's service treatment records and VA treatment records have been associated with the claims folder.  The service treatment records containing Italian writing were translated into English. 

VA also has provided the Veteran with VA examinations in January 2007 and December 2010.  In the Joint Motion for Remand, the parties pointed out that the opinion from the January 2007 VA examiner was provided without benefit of the English translations of possibly pertinent medical records.  Pursuant to the Joint Motion for Remand instructions, the Veteran was provided with the December 2010 VA examination that included a medical opinion that considered the translated service treatment record.  The December 2010 VA examiner stated that a review of the translated service documents revealed no information regarding treatment or evaluation of skin problems.  Given that there was no relevant information contained in the translated documents pertinent to the Veteran's claim, the Board finds that both VA examination reports are adequate for VA adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).
The Board has considered the assertion raised by the Veteran's representative in an August 2010 informal brief that the December 2010 VA examination report is inadequate because the examiner failed to give an opinion about the diagnosed condition found during the VA examination.  The Board points out that in the preceding paragraph of the informal brief, the Veteran's representative summarized the findings contained in the December 2010 VA examination, including the VA examiner's medical opinion that "the diagnosed condition of discoid lupus was less likely as not related to treatment of skin condition shown during active duty." See Appellant's Post-Remand Brief, page 3.  The Veteran's representative's assertion is without merit and in no way imposes an additional burden on VA to provide the Veteran with a new VA examination.  

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and its duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. §§ 3.159(b), 20.1102; Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 (2002).

2.  Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  See 38 C.F.R. § 3.303(b).  The chronicity provision of 38 U.S.C.A. § 3.303(b) is applicable where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has such condition.  Such evidence must be medical unless it relates to a condition as to which, under the Court's case law, lay observation is competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To prevail on the issue of service connection, generally, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition, certain chronic diseases may be presumed to have incurred during service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309; see also 67 Fed. Reg. 67792-67793 (Nov. 7, 2002).

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

In this case, the Veteran seeks entitlement to service connection for discoid lupus.  She contends that her discoid lupus had an onset during her period of service and that it was first manifested by her complaints of skin problems.  The Veteran has reported that she was never fully evaluated for discoid lupus until 2006, and she believed that she only had eczema and she was unaware that her skin problems were lupus until she was diagnosed by VA.  She further reported that she has suffered from similar skin problems since her period of service.  

A review of the Veteran's service treatment records revealed that while she was treated throughout service for various skin conditions, she was not found to have discoid lupus or symptoms at any point during her period of service.  She was on medication for acne throughout service and was treated for acne on her face in November 1982 and October 1991.  She had moles excised and she was treated with follow-up care in July 1985, August 1985, March 1988, and July 1988.  On examination in 1986, physical examination of the skin was normal.  In March 1987, she was treated for a skin tag on the left cheek on her face.  In July 1988, she was treated for a rash on the left side of her neck and was diagnosed with allergic contact dermatitis.  In September 1988, she was diagnosed for eczema after being seen with a rash on her upper arm.  

At no point during her period of service was she treated for or diagnosed with discoid lupus.  A separation physical is not of record, and a January 1992 record indicates that the Veteran opted against having a separation examination before her separation.  In short, symptoms of discoid lupus were not shown during her period of service.

The records on file do not show that symptoms of discoid lupus appeared until many years after separation from service.  The Veteran's private treatment records revealed that in September 2000 she had no scars, deformities, or palpable masses on her face or neck.  In March 2002, the Veteran underwent a pulmonary consultation after she was first diagnosed with discoid lupus.  In November 2004, the Veteran was seen at the VA Medical Center (VAMC) for a rash on her face and scalp and she was diagnosed with dermatitis.  In January 2006, she was referred to the dermatology clinic for a consult on a rash on her face and scalp.  She reported that the rash was over a year old and that she was previously told it was eczema.  She was then diagnosed with discoid lupus.

A review of the service and post-service treatment records do not show that discoid lupus was diagnosed until March 2002.  This lengthy period between separation from service in 1992 and the first diagnosis of discoid lupus in March 2002, without records of treatment, complaints or findings related to that condition, is evidence against a finding of continuity of symptomatology and it weighs heavily against the claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment of the claimed condition for many years after service).

The record also contains two VA medical opinions that find against a link between the Veteran's current diagnosis of discoid lupus and her period of service, including her inservice complaints of skin problems. 

The first medical opinion comes from the report of a January 2007 VA examination.  In that examination report, the VA examiner went on to itemize each instance during her period of service when the Veteran was seen for skin problems or symptoms that could be related to discoid lupus.  The examiner then discussed her post-service treatment, including treatment for alopecia in July 2001 and the diagnosis of discoid lupus in March 2002.  Physical examination in 2007 revealed several skin lesions on the face described as several areas of pinkish plaque surrounded by hyper pigmented rings.  A diagnosis of discoid lupus erythematosus was provided.  The examiner gave a specific and clear medical opinion indicating that he did not find it likely that the Veteran's discoid lupus was related to her period of service.  The examiner stated the following: 

"I reviewed her service medical records.  There is no indication in her medical records of lesions consistent with discoid lupus erythematosus.  She had numerous lesions, including moles, skin tags, and acne. I do not believe that any of these would be considered predecessors of discoid lupus erythematosus.  Based upon the information available to me, I believe it is less likely than not that her current diagnosis of discoid lupus erythematosus originated while serving in the military." 

See report of January 2007 VA examination.

The next medical opinion comes from the report of a December 2010 VA examination.  In that examination report, the VA examiner stated that he had reviewed the entire claims folder, including the translated documents.  The examiner noted that the Veteran had been treated for various skin lesions including, moles, acne, hair loss, and, on occasion, eczema.  The examiner further noted that the Veteran had not been diagnosed with discoid lupus until 2002.  Physical examination revealed several skin rashes on the face and right leg and pain in her shoulders.  The examiner confirmed a diagnosis of discoid lupus.  The examiner concluded that the Veteran's discoid lupus is less likely as not related to treatment of skin problems and eczema during active service.  In support of this conclusion, the examiner stated that "[t]here is no indication that any of these skin issues during active duty represented early manifestations of discoid lupus."  See report of December 2010 VA examination.

There is no conflicting medical opinion of record.

The Board has considered the Veteran's lay statements that she has had similar skin problems since her period of service, which were later diagnosed as discoid lupus, and her reports that she was never fully evaluated for discoid lupus until many years after her separation from service.  While the Veteran is competent to report on what she sees and feels, and the evidence of record does show that she was treated for skin problems during her period of service, the evidence does not reflect that the Veteran is competent to report the onset her discoid lupus.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  The Veteran's statements, while competent evidence of continuity of skin problems, however, are outweighed by the contemporaneous medical opinions finding against a link between her current diagnosed disorder and her inservice treatment of skin problems. See 38 C.F.R. § 3.303.

More notably, the diagnosis of discoid lupus is commonly demonstrated through the results of clinical testing, and do not contemplate initial symptoms capable of lay observation.  Id.  The Veteran, as a layperson without any medical training and expertise, is simply not qualified to provide competent evidence regarding the onset of discoid lupus. See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

Accordingly, the Board finds that there is no competent medical evidence of record showing a nexus between the Veteran's in-service skin problems and her current diagnosis of discoid lupus.  A veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998). Therefore, without evidence of an etiological relationship service connection for discoid lupus must be denied.

In sum, the preponderance of the competent evidence is against a finding of manifestation of discoid lupus during service, or within one year of separation of service.  The first diagnosis of discoid lupus is not until 2002, which comes a decade after the date of separation from service.  Finally, the only medical opinions of record addressing the question of any relationship between the current lupus and service are soundly against the Veteran's claim.  Thus, service connection is denied, and the benefit-of-the-doubt rule is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



ORDER

Entitlement to service connection for discoid lupus is denied.  




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


